Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered July 18, 1991, convicting defendant, upon a jury verdict, of burglary in the third degree and sentencing him as a predicate felon to a term of 3 to 6 years, unanimously affirmed.
Within minutes of a break-in alarm, officers observed defendant running with clothing in a shopping bag several blocks from the location of the break-in. The defendant was stopped and the property recovered was identified as that which was recently stolen. The defendant also admitted to the police "I took it”.
Defendant’s claim on appeal that the trial court erred in its charge concerning recent and unexplained possession of stolen property has not been preserved by appropriate objection, and, in any event, is meritless since the trial court clearly advised the jury that such presumption may be employed to find the *393defendant either guilty of the burglary or merely as a possessor of stolen property. Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.